It is conceded that there was evidence in the case from which the jury could find that the defendants were negligent. Therefore, the only question for consideration is: Could the jury find that the plaintiff was in the exercise of due care or free from negligence at the time of the accident? The defendants claim that the plaintiff was negligent in driving his horse. Unless the carelessness of the plaintiff was so apparent that all fair-minded and reasonable men must agree that he was negligent, the case was properly submitted to the jury, and their verdict cannot be disturbed. McGill v. Company, 70 N.H. 125, 129; Minot v. Railroad, 74 N.H. 230, 234; Kelland v. Company, 75 N.H. 168, 170.
It cannot be said, as a matter of law, that driving in the way the plaintiff did, considering all the circumstances, was negligent to that extent that all reasonable men would so regard it. It is not uncommon for men to drive a safe, kind horse on a country road, where there is apparently nothing to frighten a horse, upon loose reins held in one hand. Undoubtedly it is a common method of driving under such circumstances. The plaintiff, having no reason to suppose his horse would shy on the culvert, had no occasion to drive him on tight reins held in both hands. "Precaution is a duty only so far as there is reason for apprehension." Shea v. Railroad, 69 N.H. 361, 364. Upon the question of the plaintiff's negligence, it may be, as said in Mitchell v. Railroad, 68 N.H. 96, 116, that "reasonable and fair-minded men might differ; but it cannot be declared that no reasonable man could find as the jury did." Whether an ordinary man would have driven as the plaintiff did was a question of fact for the jury and was properly submitted to them.
Exceptions overruled.
YOUNG, J., did not sit: the others concurred. *Page 466